In an action to recover damages to property caused by fire, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Kelly, J.), entered September 23, 1987, which, upon granting the defendant’s motion for dismissal of the complaint at the close of plaintiff’s case, is in favor of defendant and against it.
Ordered that the judgment is affirmed, with costs.
On the record presented, the Trial Judge, sitting without a jury, properly dismissed the complaint at the close of the plaintiff’s case. The intervening criminal act of arson was not a natural, reasonable foreseeable consequence of any negligence on the defendant’s part (see, Iannelli Powers, 114 AD2d 157, lv denied 68 NY2d 604; Santiago v New York City Hous. Auth., 101 AD2d 735, affd 63 NY2d 761). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.